Citation Nr: 1804766	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-15 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disability, to include a stomach disability and gastroesophageal reflux disease.

3.  Entitlement to service connection for a skin disability, to include fungal infection of the toenails.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).

5.  Whether the Veteran timely submitted a notice of disagreement (NOD) as to the February 2015 rating decision which denied service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran, T. H. and R. S.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from August 1964 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The April 2011 rating decision denied a rating in excess of 50 percent for PTSD and denied service connection for a stomach disability and for a skin disability, and the April 2012 rating decision denied entitlement to a TDIU.  During the pendency of the appeal, a March 2014 rating decision assigned a 70 percent rating for the Veteran's PTSD, effective from May 18, 2010 (the date of receipt of the claim for increase). 

As to the hearing loss claim, a rating decision in February 2015 denied service connection for hearing loss.  Notice of the determination was issued on February 3, 2015.  The Veteran submitted a notice of disagreement (NOD) in August 2016 as to the February 2015 rating decision.  The RO determined in August 2016 that the Veteran's NOD was not timely as to the February 2015 rating decision.  In September 2016, the Veteran submitted a NOD with that August 2016 determination.  In December 2016, the RO issued a SOC with respect to the timeliness of the NOD and thereafter, in January 2017, the Veteran filed a Form 9, perfecting the appeal.

In May 2016, the Veteran's attorney submitted additional evidence along with a waiver for initial RO review.

In May 2017, the Veteran provided testimony at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a gastrointestinal disability and for a skin disability, and for entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD has not been manifested by symptoms productive of functional impairment comparable to total occupational and social impairment.

2.  The Veteran's NOD to the February 2015 rating decision was not postmarked or received by VA within one year of the date he received notice of that decision.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD are not met. 38 U.S.C.A. § 5107 (West 2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.   The Veteran's NOD in regard to the February 2015 rating decision denial of service connection for hearing loss was not timely.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries. 
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD has been rated as 70 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994). For example, a GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). DSM-IV at 46-47.

On VA examination in August 2010, the Veteran reported experiencing considerable stress and tension in dealing with family members.  He also described having memory problems but believed that this may also related to stress.  He was currently married and was employed on a part-time basis.  He described limited social involvement.  He attended church services regularly.  He denied a history of suicide attempts.  He denied a history of violence/assaultiveness.  On mental status examination, he was noted to be clean and casually dressed.  His psychomotor activity was unremarkable.  His speech was unremarkable.  He was cooperative toward the examiner.  His affect was appropriate.  His mood was good.  His thought content was very scattered and he was unable to maintain a general focus.   He did not display any delusions.  He understood the outcome of his behavior.  He did not have any hallucinations.  He did exhibit inappropriate behavior in that he talked incessantly and he attempted to respond to questions presented to him were only obliquely related.  Attempts to direct him back to the topic at hand were not successful.  He did not have obsessive/ritualistic behavior.  He did not have panic attacks.  There were no homicidal or suicidal thoughts.  He had good impulse control.  He did not have episodes of violence.  He was able to maintain minimum personal hygiene.  He did not have problems with activities of daily living.  His remote and recent memory was normal.  His immediate memory was mildly impaired.  He was assigned a GAF score of 58.

On VA examination in April 2012, the Veteran reported that he remained married and he continued to work on a part-time basis.  His current symptoms were described as the following:  depressed mood, anxiety, suspiciousness, and chronic sleep impairment. He also complained of feeling fatigue and not wanting to do anything.  The examiner stated that the Veteran had occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 60 was assigned.

The Veteran underwent a psychological disability examination in April 2016 by a private psychologist.  The psychologist reported evaluating the Veteran by videoconference.  Previous treatment records were indicated as having been reviewed.  The Veteran described a long standing history of adjustment difficulties.  He was laid off in 2012.  He stated that he had applied for other jobs since that time, but remained out of work, typically being turned down for employment due to his honesty about his PTSD.  On mental status examination, he appeared tense.  He was dressed in a casual manner.  He described psychological symptoms in emotional and behavioral domains.  His abstract thinking ability appeared intact.  His affect was somewhat inappropriate and increased in range.  His level of consciousness during the session was unimpaired.  His speech was comprehensible, but rambling and tangential.  Overall, he answered questions willingly and to the best of his ability.  His attention and concentration for the interview was adequate.  His speech was somewhat pressured but was of normal rate with normal volume.  He spoke spontaneously and in a rambling fashion.  His stream of speech was constant with considerable anxiety as well as significant ruminations/worry.  He could answer only simple, direct concrete questions effectively.  He was sincere and forthright in his presentation.  He was oriented to person, place and time.  There was no evidence of formal thought disorder, hallucinations, delusions or of any major underlying psychopathology.  His thought processes were normal.  Overall, the Veteran described and manifested clinically significant anxiety and depression.  No suicidal or homicidal thoughts or intentions were manifested.  He demonstrated impaired insight and manifested a tendency to externalize his symptoms and situational problems.  His overall mental status was significant for an odd, inappropriate affect and psychomotor restlessness.  His mood reflected significant tension and with an underlying tone of depression.  Overall, the private psychologist felt that the Veteran's level of psychological disturbance resulted in moderate to marked psychological disability.  The private examiner felt that the Veteran's psychological condition would preclude full-time competitive work in a normal competitive work setting.  

The Veteran testified at the May 2017 hearing that he has been told that he displays inappropriate behavior.  He reported being depressed.  He stated that he gets angry easily and had recently been in a physical altercation with his brother- in-law.  He reported that he was married and that he considered the pastor of his church as his friend.  The Veteran's pastor testified that he has known the Veteran for many years and has continued to counsel him.  He observed that the Veteran has difficulty getting along with other church members and that he has complained of memory loss.  The pastor noted that the Veteran's wife has helped keep him grounded.  The Veteran's friend from service also testified that they have remained in contact, and that they meet once a year at a reunion with their combat unit.      

The Veteran has a current disability evaluation of 70 percent for his PTSD. The Board finds that his symptoms have not been shown to be productive of functional impairment comparable to total occupational and social impairment so as to warrant a 100 percent rating. As indicated at the Board hearing, the Veteran has maintained a friendship with his pastor and his former service member.  Therefore, he is not totally socially impaired.  While the evidence indicates that the Veteran has rambling speech and that he has an inappropriate affect, there is no indication of functional impairment comparable to persistent delusions or hallucinations, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own names.  The Board recognizes that the rating criteria are not exclusive, but rather examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the absence of any of the typical symptoms listed above, or any other symptoms of a similar level of severity, supports a finding against a 100 percent rating.  

As the preponderance of the evidence is against the claim, there is no doubt to be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Hence, the appeal is denied.

Timeliness of NOD

An appeal consists of a timely filed NOD in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Except in the case of simultaneously-contested claims, a claimant or his representative must file a NOD with a determination by the Agency of Original Jurisdiction (AOJ) within one year of the date the AOJ mails notice of that determination to him or her.  Otherwise, that determination will become final.  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to receipt of the document by the Department of Veterans Affairs.  In calculating this five-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.302(a). 

In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.302(b).

A NOD is a written communication from a claimant or from his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative decisions were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  38 C.F.R. § 20.201.

The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties. Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271   (1994), the Court applied this presumption of regularity to procedures at the RO.

The record reflects that a rating decision dated February 3, 2015 denied the Veteran's claim for service connection for hearing loss.

The RO sent the Veteran a letter dated February 3, 2015 informing him that his claim for service connection for hearing loss had been denied, with a copy of the February 3, 2015 rating action.  The letter advised the Veteran that he had one year from the date of the letter to appeal the decision, and enclosed a VA Form 4107 ("Your Rights to Appeal Our Decision") explaining his right to appeal.  The documents were sent to his address of record and there is no indication that they were returned as undeliverable.

In August 2016, the Veteran submitted a statement expressing disagreement with the February 2015 rating decision that denied service connection for hearing loss. 

In August 2016, the RO wrote to the Veteran indicating that it could not accept his letter as an NOD because the time limit to file an NOD had passed.  The RO thus indicated that the decision had become final.

In this case, the Veteran clearly did not submit a timely NOD within one year of the February 2015 rating decision.  The Veteran's agent indicates that the Veteran called the VA on June 20, 2016 to find out the status of his claim and was told that the VA received a change of address for him but could not tell who changed his address.  However, the claims file reveals that the notification letter with enclosed rating decision and appellate rights was sent in the regular course of business to his address of record.  There is no indication that the rating decision and notification were returned as undeliverable or that the address was incorrect.  Furthermore, the February 2015 notification letter indicates that a copy was sent to the Veteran's agent or private attorney, although the name is not identified.  The presumption of administrative regularity dictates that in the absence of clear evidence to the contrary, public officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992). Aside from the agent's contentions suggesting otherwise, there is no indication in the record, that he did not receive the copy that was sent to him.   

Based on the foregoing, the Board finds the Veteran did not submit a timely NOD in regard to the February 2015 rating decision. 


ORDER

A rating in excess of 70 percent for PTSD is denied.

As the Veteran did not file a timely NOD with regard to the February 2015 rating decision, the appeal is denied.


REMAND

The Veteran's claims for service connection for gastrointestinal and skin disabilities warrant further development.

The Veteran has a current diagnosis of gastroesophageal reflux disease (GERD).  He testified at the May 2017 Board hearing that he started experiencing stomach pain as a result of stress during his service in Vietnam.  

The record also shows that the Veteran has received ongoing treatment since 2007 for a fungus infection of the toenails.  The Veteran testified that his skin condition was also incurred during his service in Vietnam as a result of walking in damp fields and swamps without adequate protection for his feet.   

In light of the above, the Board finds that the Veteran should be afforded VA examinations to determine the etiology of the claimed gastrointestinal and skin disabilities. 

The claim for entitlement to a TDIU is inextricably intertwined with the claims for service connection for a gastrointestinal disability and for a skin disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, a remand is required regarding TDIU for readjudication after the intertwined issues on appeal have been developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for the Veteran to be afforded VA examinations for his claimed gastrointestinal and skin disabilities.  The claims file must be provided to the examiners for review in conjunction with the examinations and the examiners must indicate whether the claims file was reviewed. The examiners are asked to accomplish the following:

a. Provide an opinion as to any diagnosis of a gastrointestinal disability, to include a stomach condition and/or gastroesophageal reflux disease, present during or proximate to the appeal.  Then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed gastrointestinal disability had an onset during active service or was directly caused by his service.

b. Provide all diagnoses of skin conditions present during or proximate to the appeal, then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such diagnosed skin condition had an onset during active service or was directly caused by his service.

2. Thereafter, the AOJ should re-adjudicate the issues on appeal.  If ant benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


